344 Ill. App. 124 (1951)
99 N.E.2d 632
The Exchange National Bank, as Trustee Under Trust Number 1613, and Ralph Credio, Appellants,
v.
City of Chicago, Appellee.
Gen. No. 45,465.
Illinois Appellate Court.
Opinion filed June 29, 1951.
Released for publication July 12, 1951.
Hollobow & Warren, for appellants.
I.E. Hollobow, and L.C. Warren, of counsel.
John J. Mortimer, Corporation Counsel, for appellee.
L. Louis Karton, Head of Appeals and Review Division, and James B. Parsons, Assistant Corporation Counsel, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE NIEMEYER.
Order reversed and cause remanded.
Not to be published in full.